Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 1, 2, 7, 17-18, 38, 44, 46, 58, 60, 63, 66-68, 72, 77-79, 90, 94, 101-102, 135, 129, 133, 144 and 146 are pending and are subject to restriction.

REQUIREMENT FOR UNITY OF INVENTION

2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

3.	The inventions listed as Groups I-V below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
To have a general inventive concept under PCT Rule 13.1, the inventions need to be linked by a special technical feature.  In this case, each antibody comprising a different set of 6 CDRs has a different technical feature so the Groups lack unity of invention for this reason.  However, it is noted that prior art cited in the international search report also discloses instantly claimed CDR sequences. Accordingly, the claimed CDRs are not a special technical feature and the groups do not relate to a single general inventive concept as required under PCT Rule 13.1 for this reason as well.  It is again noted that in a national stage application it can be proper to restrict in a single claim (see PCT Rule 13.3 and 37 CFR 1.475(e)).

4. 	Accordingly, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 7, 17-18, 38, 44, 46, 58, 60, 63, 66-68, 72, 77-79, 144 and 146, drawn to cells expressing a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and wherein the cell has altered expression and/or function of a Tet2-associated gene.

Group II, claims 90 and 94, drawn to a methods of increasing the therapeutic efficacy of the CAR- expressing cell of claim 1, comprising a step of altering expression and/or function of a Tet2-associated gene in said cell, wherein the Tet2-associated gene is chosen from one or more of: (i) one or more of IFNG, NOTCH2, CD28, ICOS, IL2RA, or PRDM1; (ii) one or more genes listed in Table 8; (iii) one or more genes listed in Table 9, Column D; (iv) one or more genes associated with one or more pathways listed in Table 9, Column A; or (v) one or more genes associated with a central memory phenotype.

Group III, claims 101 and 102, drawn to methods for treating a cancer in a subject, the method comprising administering to said subject an effective amount of cells expressing a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and wherein the cell has altered expression and/or function of a Tet2-associated gene.

Group IV, claim 125, drawn to methods of manufacturing a CAR-expressing cell, comprising: (i) introducing a nucleic acid encoding a CAR into a cell such that said nucleic acid integrates into the genome of the cell within a Tet2-associated gene, such that expression and/or function of the Tet2-associated gene is altered; or (ii) contacting said CAR-expressing cell ex vivo with a modulator of a Tet2-associated gene; wherein the Tet2-associated gene is chosen from: (a) one or more of IFNG, NOTCH2, CD28, ICOS, IL2RA, or PRDM1;  Application No. 16/496,14413Docket No.: N2067-7125US(PAT057681-US-PCT) Amendment dated March 4, 2020 Preliminary Amendment (b) one or more genes listed in Table 8; (c) one or more genes listed in Table 9, Column D; (d) one or more genes associated with one or more pathways listed in Table 9, Column A; or (e) one or more genes associated with a central memory phenotype.

Group V, claims 129 and 133, drawn to vectors comprising sequence encoding a CAR expressing a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and wherein the cell has altered expression and/or function of a Tet2-associated gene and sequence encoding a modulator acid that inhibits expression of the Tet2-associated gene; (3) a protein encoded by the Tet2-associated gene, or a binding partner of a protein encoded by the Tet2-associated gene; and (4) a nucleic acid encoding any of (1)-(3), or combinations thereof; (b) the modulator is an inhibitor of IFNG, NOTCH2, CD28, ICOS, IL2RA, or PRDM1; and/or (c) the sequence encoding a CAR and the sequence encoding the inhibitor are separated by a 2A site.

5.	This application contains claims directed to more than one species of the generic inventions of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group I are the structure of the CAR which CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and the Tet2-associated gene which has altered function by various means (see claim 44).  For example, claim 60 recites different tumor antigens the CAR can bind, while claims 63 and 66-68 provide species of intracellular domains and transmembrane domains.  Then claims such as claim 102 recites selecting one or more species of Tet2-assocaited genes. Then claim 44 recites various species of means that alter the gene function. Accordingly, Applicant should elect one gene or one specific combination of genes and how the gene is altered.  For example, Applicant could elect IFNG that is altered by a protein modulator. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	This application contains claims directed to more than one species of the generic inventions of Group II.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group II are the Tet2-associated gene which has altered function by various means (see claim 90 and 94).  Accordingly, Applicant should elect one gene or one specific combination of genes and how the gene is altered.  For example, Applicant could elect IFNG that is altered by a small molecule. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.	This application contains claims directed to more than one species of the generic inventions of Group III.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group III are the structure of the CAR which CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and the Tet2-associated gene which has altered function by various means.  While the current claims are generic for the CAR, the specification discloses various CAR structures, so Applicant should elect one specific CAR set forth in the specification.  Then with respect to the Tet2-associated gene which has altered function by various means, claim 102 sets forth species of Tet2-associated gene that are modulated or inhibited, while the specification sets forth means of modulating the gene.  Accordingly, Applicant should elect one gene or one specific combination of genes and how the gene is altered.  For example, Applicant could elect IFNG that is altered by a protein modulator. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

8.	This application contains claims directed to more than one species of the generic inventions of Group III.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group III are the structure of the CAR which CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and the Tet2-associated gene which has altered function by various means.  While the current claims are generic for the CAR, the specification discloses various CAR structures, so Applicant should elect one specific CAR set forth in the specification.  Then with respect to the Tet2-associated gene which has altered function by various means, claim 102 sets forth species of Tet2-associated gene that are modulated or inhibited, while the specification sets forth means of modulating the gene.  Accordingly, Applicant should elect one gene or one specific combination of genes and how the gene is altered.  For example, Applicant could elect IFNG that is altered by a protein modulator. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


9.	This application contains claims directed to more than one species of the generic inventions of Group IV.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group IV are the structure of a nucleic acid encoding a CAR which CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain that integrates into a Tet2 gene and a modulator.  While the current claims are generic for the CAR, the specification discloses various CAR structures, so Applicant should elect one specific CAR set forth in the specification.  With respect to the Tet2-associated gene where the nucleic acid integrates, the specification set forth species of Tet2 gene so a Tet2 gene disclosed in the specification should be elected.  Then with respect to the modulator, claim 125 sets forth species of modulator.  Accordingly, Applicant should elect one specific modulator or one specific combination of modulators.  For example, Applicant could elect IFNG that is altered by a protein modulator. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


10.	This application contains claims directed to more than one species of the generic inventions of Group V.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The different species of the generic inventions of Group V are the structure of the CAR which CAR comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, and a sequence encoding a modulator.  While the current claims are generic for the CAR, the specification discloses various CAR structures, so Applicant should elect one specific CAR set forth in the specification.  Then with respect to the modulator, claim 125 sets forth species of modulator.  Accordingly, Applicant should elect one specific modulator or one specific combination of modulators.  For example, Applicant could elect IFNG that is inhibited by a nucleic acid that inhibits its expression.. 
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a different and distinct structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics which would require different searches not required for examination of any other species.  See MPEP § 809.   Accordingly, the search of more than one species of peptide would require undue burden due to the extensive searching and review that would be required, and the prior art applicable to one species would not likely be applicable to another species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


11.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined and if required for the elected Group an election of the species of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species of invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

13.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643						
July 19, 2022